 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact, and upon the entire record inthe case,Imake the following:CONCLUSIONS OF LAW1.Upholsterers'InternationalUnion of North America, AFL, is alabor organiza-tion within the meaning of Section2 (5) of the Act.2.By discriminating in regardto the hireand tenure of employment of RobertC. Moyer and Bruce E. Snyder,therebydiscouraging membershipinUpholsterers'InternationalUnion of North America, AFL,the Respondent has engaged in unfairlabor practiceswithin themeaning of Section 8(a) (3) of the Act,and hastherebyinterferedwith,restrained,and coerced its employees in the exercise of the rightsguaranteedby Section 7 of the Act,thereby engaging in unfairlaborpracticeswithin the meaning of Section8 (a) (1) of the Act.3.The aforesaid unfairlaborpractices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]Jersey Contracting Corp.andInternationalLongshoremen'sAssociation,AFLandLocal 976, International Longshoremen'sAssociation,Independent,Partyto the ContractLocal 976, International Longshoremen's Association,Independ-entandInternational Longshoremen's Association,AFLandJersey Contracting Corp.,Partyto the ContractJersey Contracting Corp.andInternational Longshoremen's As-sociation, AFLLocal 976, International Longshoremen's Association,Independ-entandInternational Longshoremen's Association,AFL.CasesNos. O-CA-3473, 2-CA-3553, 2-CB-10510, 2-CB-1081, 2-CA-3875,and 2-CB-1 254.May 10, 1955DECISION AND ORDEROn October 12, 1954, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in Cases Nos. 2-CA-3473, 2-CA-3553, 2-CB-1052, and 2-CB-1081, finding that the Respondents, Jersey Contract-ing Corp., herein called Jersey, and Local 976, International Long-shoremen's Association, Independent, herein called Independent, hadengaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of his Intermediate Reportattached hereto.Thereafter the Charging Party, International Long-shoremen's Association, AFL, herein called AFL, filed a brief in sup-port of the Intermediate Report and Jersey, Independent, and Inter-venor Penn Industries, Inc., herein called Penn, filed exceptions to theIntermediate Report and supporting briefs.On January 13, 1955, Trial Examiner David London issued hisIntermediate Report in Cases Nos. 2-CA-3875 and 2-CB-1254, finding112 NLRB No. 92. JERSEY CONTRACTING CORP.661that the Respondents, Jersey Contracting Corp. and Local 976, Inter-national Longshoreman's Association, Independent, had engaged incertain unfair labor practices and recommending that they cease anddesist therefrom and take certain affirmative action, as set forth in thecopy of his Intermediate Report attached hereto.Thereafter theGeneral Counsel, AFL, Jersey, and Independent, filed exceptions tothis Intermediate Report and supporting briefs.On January 28, 1955, the General Counsel filed with the Board, andserved upon the parties, a motion requesting the Board to consolidateall the above-noted cases for the purposes of a Decision and Orderand for all other purposes.The AFL joined in the General Counsel'srequest and the Independent and Penn opposed the General Counsel'smotion.As the issues in the cases are closely related, the parties aresubstantially identical, and the Independent and Penn have failed toshow how consolidation of the cases will prejudice them, and in orderto effectuate the policies of the Act, we hereby grant the GeneralCounsel's motion and will issue a consolidated Decision and Order.Jersey and Penn have requested oral argument.Their respectivemotions for oral argument are hereby denied as the records, includingthe exceptions and briefs, adequately present the issues and positionsof the parties.The Board has reviewed the rulings of the Trial Examiners made atthe hearings and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Reports, the exceptions and briefs, and the entire record in eachcase and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiners with the following additions, minor cor-rections,' and modifications :The Trial Examiners found that Jersey violated Section 8 (a) (3)and (1) and Independent violated 8 (b) (2) and (1) (A) by suspend-ing Keating and Scott from their jobs.The Respondents have ex-cepted to the findings of discrimination against Keating and Scott andcontend that the employees were suspended from work under the pro-visions of a lawful union-security clause.The respective written collective-bargaining contracts under whichthe Respondents were operating when Keating and Scott were sus-pended specifically provided that they were supplements to an agree-ment covering Jersey's employees dated August 26, 1946.The 1946agreement contained a union-security clause clearly unlawful underthe amended Act. Since August 1946 there has been no written modi-'TrialExaminerHilton's Inteiniedliate Report contains certain minor misstatements andiladIeitern es, none of «111(h affects the Tnal Exannnet's ultimate conclusionsAccord-ingly a e note the following correctionsThe collective-bargaining contracts covering Penn's employees containedhigher wagestilesthan the contracts toi Jersey's employees tiom 1946 through 1952The record establishes that the operations of Jersey and Pennwere notmateriallyInterdependent. 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDfication of the terms of that particular union-membership clause.However, the Respondents contend that in 1948 the unlawful closed-shop provision of the 1946 agreement was orally rescinded and re-placed by an oral union-security clause conforming to the statutoryrequisites of the amended Act.The Respondents introduced evidencewhich they assert supports their claim that the 1946 clause was ex-punged.This evidence consisted of testimony by Sherman, Inde-pendent's president, which summarized a conversation had in July1948 with Heppiner, Jersey's then general manager, as follows :"While we knew the [unlawful] clause existed, inasmuch as we hadnot exercised it up to the present, we had no intention of exercising itat any future date." Sherman testified he stated more particularly inthat conversation with Ileppiner that the Respondents "would con-tinue under the method that [they] were working under at that time,a more or less open shop." 2 The Respondents introduced other evi-dence tending to show that they did not enforce the union-securityclause of the 1946 contract as written, but instead have treated jobapplicants and employees as though they have been operating undera union-membership clause conforming to the requirements of theamended Act.Upon consideration of the particularized evidence summarizedherein, and the entire records in these cases, we fund that the Respond-ents have failed to establish that they have either rescinded or modi-fied the unlawful closed-shop clause of the 1946 agreement.Further-more, we will not accept parol evidence to establish modification ofwritten union-security agreements.'We so rule because the obviouseffect of permitting oral evidence in such circumstances would be toestablish unlimited opportunity for avoiding responsible compliancewith the Act.Moreover, a requirement that union-security clauses bemodified in writing will not impose an undue burden on parties witha bona fide intent to change a written union-security provision.Wefind accordingly that the Respondents discriminated against Keatingand Scott by suspending them from their jobs.4Trial Examiner Hilton, relying upon the Board'sMidwest Pipingdoctrine, found that Jersey violated Section 8 (a) (1), (2), and (3)"The quoted testimony was adduced at the hearing before Trial Examiner London.Trial Examiner Hilton refused to admit testimony pertaining to any oral amendment ofthe union-security clause contained in the 1946 contract.Inasmuch as we have grantedthe General Counsel'smotion to consolidate these cases for all purposes,we have in thisdecision considered and appraised all the evidence adduced in all the cases8 SeeNational Malleable & Steel Casting Company,99 NLRB737; Ketchum it Company,Inc ,95 NLRB 43 , RooseveltOil and Re/lnting Corporation,85 NLRB 965* As we find hereafter that there was no valid,enforceable bargaining agreement in effectbetween Jersey and Independent in July 1954, when they suspended Scott from workallegedly for failureto comply Rnth the provisions of a contractual union-security clause,we find for that additional season that the Respondents' action against Scott violated theAct6Deriving its name from the case entitledMidwest Piping SupplyCo, 63 NLRB 1060. JERSEY CONTRACTING CORP.663and Independent violated Section 8 (b) (1) (A) and (2) by theirexecution of a bargaining contract on December 18, 1953, at which timethe AFL had a representation petition for Jersey's employees pendingbefore the Board. The Respondents except to that finding.We deemit necessary to comment herein only upon that portion of the Re-spondents' exception based upon theGibson 6case, which issued afterTrial Examiner Hilton issued his Intermediate Report.InGibsonthe Board established an exception to itsMidwest Pipingdoctrine, finding that the Act had not been violated even though theemployer therein executed a renewal bargaining contract with an in-cumbent union during the pendency of a representation petition filedby a rival union.'There are here a number of factors which were not present in theGibsoncase.InGibsonthe employer and the incumbent union hadbargained for the employees on an exclusive basis since 1945.The rec-ords herein show that the last previous contract covering Jersey's em-ployees, which Jersey signed before the December 1953 agreement,was executed on behalf of Local 976, Marine Freight Handlers &Warehousemen, International Longshoremen's Association,an affiliateof the AFL.But the Independent was expelled from the AFL inabout August 1953. The December 1953 contract was signed in behalfof the International Longshoremen's Association, Local 976, the In-dependent herein, an organizationnot affiliated with the AFL.Fur-thermore, Jersey, unlike the employer inGibson,has independentlyinterfered with, restrained, coerced, and discriminated against its em-ployees, in violation of Section 8 (a) (1) and (3) of the Act, becauseof their affiliation with the AFL, the rival union seeking to replacethe Independent.Finally, the contract under which Jersey and In-dependent operated before December 18, 1953, contained an unlawfulunion-security clause and Jersey thereby rendered illegal assistanceto the Independent; thus by executing the December 18, 1953, agree-ment which incorporated the identical unlawful clause, Jersey perpetu-ated its unlawful assistance to the Independent.We find that such factors clearly distinguish this case fromGibson,and we therefore find that Jersey and Independent violated the Actby executing the December 18, 1953, collective-bargaining contract.6William DGibsonCompany, Division of Associated Spring Corporation,110 NLRB 660.Members Murdock and Rodgers dissented inGibsonfrom the action of three membersof the Board in over rulingWilliam Penn Broadcasting Company,93 NLRB 1104. The lat-ter case held that a contract with an incumbent union in the face of a rival petition is aMidwest Pipingviolation if such petition in fact raises a genuine question concerningrepresentationConsequently, they would be disposed simply to affirm the Trial Exam-iner s finding of an S (a) (2) violation which is predicated on theWilliam Penn Broad-castingcase 664DECISIONSOF NATIONAL LABOR RELATIONS BOARDORDERUpon the basis of the entire record in this proceeding and pursuantto Section 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that :I.The Respondent Company, Jersey Contracting Corp., JerseyCity, New Jersey, its officers, agents,successors,and assigns,shall :(a)Cease and desist from:(1)Giving effect to, performing, or in any way enforcing its agree-ment of December 18, 1953, with Local 976, International Longshore-men's Association, Independent, or entering into or enforcing anyextension,renewal, modification, or supplement of such anagreementor other bargaining agreement containing union-security provisions,except as authorized by the proviso to Section 8 (a) (3) of the Act.(2)Encouraging membership in Local 976, International Long-shoremen's Association, Independent, or in any other labor organiza-tion by discharging any of its employees or by discriminating againstthem in any other manner in regard to their hire and tenure of em-ployment or any term or condition of their employment except tothe extent permitted by Section 8 (a) (3) of the Act.(3) Interrogating its employees concerning their membership, sym-pathies, or activities in or on behalf of the International Longshore-men's Association, AFL, or any other labor organization in a mannerconstituting interference, restraint, or coercion, in violation of Sec-tion8 (a) (1) of the Act.(4) In any other manner interfering with, restraining,or coercingits employees in the exercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.(b)Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(1)Withdraw and withhold all recognition from Local 976, Inter-national Longshoremen's Association, Independent, or any successorlabor organization, as the representative of its employees for the pur -pose of dealing with it in regard to grievances, labor disputes, wages,rates of pay, hours of employment, or any other conditions of em-ployment unless and until such labor organization shall be certifiedby the National Labor Relations Board as the representative of itsemployees.(2)Jointly and severally, with Respondent Union Local 976, Inter-national Longshoremen's Association, Independent, make whole JohnKeating and William Scott in the manner set forth in the sections ofthe Intermediate Reports respectivelyentitled "The Remedy," for JERSEY CONTRACTING CORP.665any loss of pay they may have suffered because of the discriminationagainst them.(3)Preserve and, upon request, make available to the Board orits agents for examination and copying all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to determine the amounts of back paydue under the terms of this Order.(4)Post at its places of operation in Jersey City, New Jersey,copies of the notice attached hereto marked "Appendix A." 6 Copiesof such notice, to be furnished by the Regional Director for theSecond Region, shall, after being duly signed by the Respondent Com-pany's representative, be posted by said Respondent Company immedi-ately upon receipt thereof and be maintained by it for sixty (60) con-secutive days thereafter in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent Company to insure that said noticesare not altered, defaced, or covered by any other material.(5)Notify the said Regional Director for the Second Region inwriting, within ten (10) days from the date of this Order, as to thesteps the Respondent Company has taken to comply herewith.II.The Respondent Union, Local 976, International Longshore-men's Association, Independent, its officers, representatives, agents,successors, and assigns, shall :(a)Cease and desist from :(1)Restraining or coercing the employees of Respondent JerseyContracting Corp. in the exercise of the rights guaranteed in Section7 of the Act except to the extent such rights may be affected by anagreement requiring membership in a labor organization as a condi-tion of employment as authorized in Section 8 (a) (3) of the Act.(2)Attempting to cause or causing Respondent Jersey ContractingCorp., its officers, agents, successors, or assigns, to discharge, suspend,layoff, or in any other manner to discriminate against its employeesin regard to their hire or tenure of employment or any term or con-dition of employment in order to encourage membership in Local 976,International Longshoremen's Association, Independent, except asauthorized in Section 8 (a) (3) of the Act.(3)Giving effect to, performing, or in any way enforcing its agree-ment of December 18, 1953, with Respondent Jersey Contracting Corp.,or entering into or enforcing any extension, renewal, modification, orsupplement of such agreement or other bargaining agreement con-taining union-security provisions, except as authorized by the provisoto Section 8 (a) (3) of the Act.s In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order," the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 666DECISIONSOr NATIONAL LABOR RELATIONS BOARD(4)Requiring employees of, or applicants for employment with,Respondent Jersey Contracting Corp. as a condition of employmentto become members of and/or to pay initiation fees or dues to Local976, International Longshoremen's Association, Independent, unlesssuch condition is pursuant to an agreement entered into in conformitywith Section 8 (a) (3) of the Act.(5) In any other manner restraining or coercing employees of Re-spondent Jersey Contracting Corp. in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8 (a) (3) of the Act.(b)Take the following affirmative action, which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with Respondent Jersey ContractingCorp. make whole John Keating and William Scott, in the mannerset forth in the sections of the Intermediate Reports respectively en-titled "The Remedy," for any loss of pay they may have sufferedbecause of the discrimination against them.(2)ReimburseWilliam Scott for the discriminatory dues paidby him.(3)Post in conspicuous places in its business offices in New York,New York, copies of the notice attached hereto marked "AppendixB." 8Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by an authorizedrepresentative of the Respondent Union, be posted by the RespondentUnion immediately upon receipt thereof and be maintained by it forsixty (60) consecutive days thereafter in conspicuous places includingallplaceswhere notices to its members are customarily posted.Reasonable steps shall be taken by the Respondent Union to insurethat said notices are not altered, defaced, or covered by any othermaterial.(4)Mail signed copies of the notice attached hereto and marked"Appendix B" to the Regional Director for the Second Region forposting, Respondent Jersey Contracting Corp. willing, at the Respond-ent Company's places of operation for sixty (60) consecutive days inplaces where notices to the Respondent Company's employees arecustomarily posted.Copies of said notice, to be furnished by theRegional Director for the Second Region, shall, after being dulysigned by an authorized representative of the Respondent Union,Local 976, International Longshoremen's Association, Independent,be forthwith returned to the Regional Director for such posting.9lbid. JERSEY CONTRACTING CORP.667(5)Notify the Regional Director for the Second Region, in writing,within ten (10) days from the date of this Order, as to the steps Re-spondent Union has taken to comply herewith.MEMBER LEEDOM took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT give effect to, perform, or in any way enforceour agreement of December 18, 1953, with Local 976, InternationalLongshoremen's Association, Independent, or enter into or en-force any extension, renewal, modification, or supplement of suchagreement or other bargaining agreement containing union-se-curity provisions, except as authorized by the proviso to Section8 (a) (3) of the Act.WE WILL NoT encourage membership in Local 976, InternationalLongshoremen's Association, Independent, or in any other labororganization, by discharging any of our employees or by dis-criminating against them in any other manner in regard to theirhire and tenure of employment or any term or condition of theiremployment except to the extent permitted by Section 8 (a) (3)of the Act.WE WILL NOT interrogate our employees with regard to theirmembership, sympathies, or activities in or on behalf of the Inter-national Longshoremen's Association, AFL, or any other labororganization in a manner constituting interference, restraint, orcoercion, in violation of Section 8 (a) (1) of the Act.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organi-zation as a condition of employment as authorized in Section 8(a) (3) of the Act.WE WILL Withdraw and Withhold all recognition from Local976, International Longshoremen's Association, Independent, orany successor labor organization, as the representative of our em-ployees for the purpose of dealing with it in regard to grievances,labor disputes, wages, rates of pay, hours of employment, or anyother conditions of employment, unless and until such labororganization shall be certified by the National Labor RelationsBoard as the representative of our employees. 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make whole John Keating and William Scott for anyloss of pay they may have suffered as a result of the discrimina-tion practiced against them.WE WILL reimburse William Scott for the discriminatory duespaid by him.LOCAL 976,INTERNATIONAL LONGSIIOREMEN'SASSOCIATION,INDEPENDENT,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 976, INTERNATIONAL LONGSI-IORE-MEN'S ASSOCIATION, INDEPENDENT, AND TO ALL EMPLOYEES OF JERSEYCONTRACTING CORP.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT restrain or coerce the employees of Jersey Con-tracting Corp. in the exercise of the rights guaranteed in Section7 of the Act, except to the extent that such rights may be affectedby an agreement requiring membership in a labor organizationas a condition of employment as authorized in Section 8 (a) (3)of the Act.WE WILL NOT attempt to cause or cause Jersey ContractingCorp., its officers, agents, successors, or assigns, to discharge, sus-pend, layoff, or in any other manner to discriminate against itsemployees in regard to their hire or tenure of employment in orderto encourage membership in this Union, except as authorized inSection 8 (a) (3) of the Act.WE WILL NOT give effect to, perform, or in any way enforce ourDecember 18, 1953, agreement with Jersey Contracting Corp., andwe will not enter into or enforce any extension, renewal, modifica-tion, or supplement of such agreement or other bargaining agree-ment containing union-security provisions, except as authorizedby the proviso to Section 8 (a) (3) of the Act.WE WILL NOT require employees of, or applicants for employ-ment with, Jersey Contracting Corp., as a condition of employ-ment, to become members of and/or to pay initiation fees or duesto this Union unless such condition is pursuant to an agreemententered into in conformity with Section 8 (a) (3) of the Act. JERSEY CONTRACTING CORP.669WE WILL NOT in any other manner restrain or coerce employeesof Jersey Contracting Corp. in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Sec-tion 8 (a) (3) of the Act.WE WILL make whole John Keating and William Scott for anyloss of pay they may have suffered as a result of the discriminationpracticed against them.All our employees are free to become, remain, or refrain from be-coming or remaining members of the above-named Union, or any otherlabor organization, except to the extent that such rights may be affectedby an agreement authorized by Section 8 (a) (3) of the Act.JERSEY CONTRACTING CORP.,Einployer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the Labor Management RelationsAct of 1947, 61 Stat. 136 (herein called the Act), was heard in New York City, onJune 21, 22, and 23, 1954, pursuant to due notice to all parties.The consolidatedcomplaint,issued onApril 19, 1954, by the General Counsel of the National LaborRelations Board,' based on separate charges, as amended, duly filed and served, byInternationalLongshoremen's Association, AFL, herein called ILA-AFL, which weresubsequently duly consolidated, alleges that Jersey Contracting Corp., herein calledthe Respondent Company or Jersey, has engaged in unfair labor practices proscribedby Section 8 (a) (1), (2), and (3) of the Act, and that Local 976, InternationalLongshoremen's Association, Independent, herein called the Respondent Union orILA, has engaged in acts and conduct in violation of Section 8 (b) (1) (A) and (2)of the ActThe separate answers of the Respondents admit certain allegations of thecomplaint but deny the commission of any unfair labor practices.At the outset of the hearing the Trial Examiner, without objection, granted the mo-tion for leave to intervene by Penn Industries, Inc , herein called the Intervenor orPenn, insofar as its contractual rights and obligations with the Respondent Unionmight be affected by these proceedings.All parties were represented at the hearing and were afforded opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, toargue orally, and to file briefs.The General Counsel presented oral argument atthe conclusion of the case and thereafter counsel for the parties filed briefs whichhave been considered by the Trial Examiner.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE RESPONDENT COMPANY'S BUSINESSThe pleadings and evidence establish that Jersey, a Delaware corporation, main-tains itsoffice and place of business at the piers mentioned below, located in Jersey1 The General Counsel and the staff attorney appearing for him at the hearing are referredto as the General Counsel and the National Labor Relations Board. 670DECISIONSOF NATIONAL LABOR RELATIONS BOARDCity, New Jersey, where it is engaged, pursuant to an exclusive agreement with thePennsylvania Railroad, an interstate railroad carrier, in the loading and unloadingof its freight cars at four piers and the Greenville yards, which are owned or operatedby the railroad.During the year preceding the issuance of the complaint, Jersey, inthe course of its operations, furnished services amounting to $200,000 or more to thePennsylvania Railroad Company.2The Respondent Company, as well as the Re-spondent Union, concede that it is engaged in commerce as defined in the Act.TheTrial Examiner so finds.The Intervenor's BusinessPenn, a New York corporation, maintains its office and place of business in NewYork City, where it is engaged in the loading and unloading of freight cars for thePennsylvania Railroad, under an exclusive agreement, at various piers owned by therailroad, located in New York City.If.THE LABOR ORGANIZATIONS INVOLVEDThe Respondent Union andILA-AFL arelabor organizations within the mean-ing of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Assistance and support to the Respondent Union1.The issuesIn brief, the complaint alleges that by executing a collective-bargaining agree-ment onDecember 18, 1953, during the pendency of a petition for certificationfiled by the ILA-AFL, in a unit consisting of Jersey's employees, and by main-taining anillegal union-security clause in the agreement, as well as prior thereto,theRespondent Company and the Respondent Union thereby engaged in unfairlabor practices in violation of Section 8 (a) (1), (2), and (3) and Section 8 (b) (1)(A) and (2) of the Act, respectively.The Respondents and the Intervenor con-tend that the unit sought is inappropriate and that the appropriate unit consistsof all employees of both Jersey and Penn who are employed in substantially thesame job categoriesThe Respondents deny they have maintained or enforcedillegalunion-security provisions2.The history of collective bargainingAt the outset it might be noted that the following individuals are, and obviouslyhave been for some time, officers of the Respondent Company and the Intervenor:JerseyPennWilliam J. McCormack, PresidentWilliam J. McCormack, PresidentJohn Rohrey, Vice president and generalAdam Cramer, Vice president.managerJoseph Stack, Vice president and generalFred H Happiner, Vice president.manager.Adam Cramer, Secretary-Treasurer.James Hartigan, TreasurerGeorge E. Melvin, Secretary.McCormack and Cramer are directors of both Jersey and Penn and constitutea majority of the board of directors of each company.Rohrey testified that Jersey and the Respondent Union initiated collective-bargaining relations in 1933 and have had continuous agreements since that dateOn April 26, 1946, the parties executed a complete new contract to run for a periodof 1 year which has remained in effect as the basic contract, except as modifiedfrom time to time by supplemental agreements relating principally to wage pro-visionsThe last supplemental agreement preceding the events herein was effectivefrom January 1 to December 31, 1953 3 The basic contract contained a closed-2 At the hearing Ilie parties stipulated the services amounted to about $50,000Shortlyafter the close of the heating the Boaid announced new standards for exercise of juris-diction and as a iequisite in cases of this type increased the value of such services from$50,000 to $200,000, per yearThereafter, the General Counsel submitted a stipulationsigned by counsel for all the parties wherein it is agreed that Jersey furnished servicesvalued in excess o1 the minimum requirementThe stipulation is made a part of therecord and is marked Trial Examiner's Exhibit No 1S Other supplemental agreements were signed in August 1947, November 1948, September1949, April 1951, and January 1952 JERSEY CONTRACTING CORP.671shop or preferential hiring provisionWhile the agreement does not describe thebargaining unit as such, it does set forth a wage schedule for "Truckers, Boatmen,Carmen and all Common Laborers and Gang Foremen." In the supplementalagreements other job classifications were added to those named in the wage schedule,so when the supplemental agreement for 1953 was signed it also included mechanics,assistantmechanics, hostlers, steel yard operators, gantry operators,marginaloperators, machinists, electricians, and welders3.Events preceding the execution of the December 1953 agreement betweenthe RespondentsChristopher JPorter,who served as secretary-treasurer of the RespondentUnion for approximately 14 years, stated that about August 1953, the Interna-tionalLongshoremen's Association was expelled by its parent organization, theAmerican Federation of Labor, which then chartered a new union, the ILA-AFL,for the purpose of organizing and representing longshoremen at various ports,including the port of New York.4 Porter joined the ILA-AFL and in Octoberdirected a campaign to organize the employees of Jersey which extended intoNovember and December.Rohrey, who was well aware of the organizational drive, testified that aboutNovember 18 he informed Stephen Sherman, president of the Union, that the cur-rent agreement would expire December 31 and they should commence negotiationson a new contract. Sherman replied he would call a meeting of the employees andsubmit a proposed agreement to Rohrey, which he did on December 1. The follow-ing day Rohrey discussed the demands with McCormack and Cramer and on Decem-ber 3, the group again met, with Stack present, and prepared counterproposals, whichRohrey presented to Sherman the same afternoonSherman said he would submitthe counteiproposals to the employees.About December 6, Sherman met withRohrey for the purpose of clarifying the provision relating to holidaysOn December18, Sherman met with McCormack and Rohrey, Stack being present, and signed anagreement covering the classifications mentioned above for the period January 1 toDecember 31, 1954.At or about the same time Sheiman and Stack executed a simi-lar agreement for the employees of PennIn the meantime the ILA-AFL, on December 4, sent a telegram to Jersey, whichadmittedly was received sometime prior to December 7, stating that it intended tofile a petition for certification for its employees and requested Jersey to refrain fromentering into any agreement covering these employees until the question of repre-sentation had been determinedA copy of the telegram was also sent to the Re-gional Office of the Board.On December 8, Porter duly filed a petition for certifi-cation on behalf of the ILA-AFL (2-RC-6449) in which the appropriate unit isdescribed as:Checkers, truckers, boatmen, carmen and all other common laborers, gang fore-men, shopmen, mechanics, assistant mechanics, hostlers, steel yard operators,gantry operators, marginal operators, machinists, electricians and welders em-ployed at Pier K and L, Jersey City, New Jersey, and Greenville, Foot of GatesAvenue, Jersey City, New Jersey.The Respondents concede they were duly notified of the filing of the petition onDecember 10 or 11. The record fails to disclose any meetings between any of theparties concerning the questions raised by the petition. In any event, the ILA-AFLsubsequently amended charges it had already filed against the Respondents to in-clude the illegality of the agreement and the circumstances under which it was ex-ecuted as unfair labor practices4Collective-bargaining procedures; the Penn contractsRohrey stated that for many years he has conducted negotiations with the Re-spondent Union on behalf of Tersey in the same manner as the negotiations were con-ducted in November and December 1953. In general, negotiations were initiatedwhen the Respondent Union submitted its proposed contract and thereafter Rohreywould confer with its representative at such times as might be necessary. In these*For further discussion concerning the expulsion of the International Longshoremen'sAssociation formationof the ILA-AFT,and the events that followed,see. 33 LRRM 37 ;U S v International Longsfloreinen'.sAssociation,et at.(116 F Sup 255 and 263, USDC SD, N Y ) ; DoudsvInternational Laiigshoiemen'sAssociation(33 LRRM 2004,US DC SD N Y) 672DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiations Rohrey was authorized to agree to contract terms, except those relatingto wages or of a monetary nature, in which case he discussed the matter withMcCormack and Cramer who made final decision thereon.Rohrey further stated that Penn has had separate contracts with the RespondentUnion for a number of years and since 1946 the contracts of both Penn and Jerseyhave had the same effective and termination datesNegotiations between Penn andthe Respondent Union were conducted on the same basis as the Jersey negotiationswith Stack acting in a capacity similar to that of RohreyThe agreements containedsubstantially the same provisions, except that Penn had a higher wage scale thanJersey until the contracts of December 18, 1953, when the differential was elimi-nated, and different job classifications were, and are, maintained by the respectivecompanies.Thus, the Penn agreements set forth a wage schedule for truckers, trac-tormen, stowers, common laborers, sweepers, riggers, and gearmen and on the nightshift tractormen, carmen, and dockmen.Since the contracts have had the same termination dates, in the course of past nego-tiations, Rohrey and Stack at times conferred jointly with McCormack and Cramer inregard to wage rates and at other times separate conferences were conducted, although,of course,McCormack and Cramer made the final decision on wages for bothcompanies.Sherman, president of the Respondent Union for the past 15 years, testified thatseparate meetings were held for the employees of Jersey and Penn for the purpose offormulating contract terms which were then presented to Rohrey and Stack, respec-tively.Sherman held separate negotiating meetings with Rohrey and Stack in thecourse of which they reached agreement on "minor details," but final approval ofcontract terms rested with McCormack and Cramer. Following such approval sepa-rate meetings were held for the employees to ratify or reject the agreements.The Trial Examiner concludes and finds that negotiations were conducted in themanner described by Rohrey and Sherman; that the Respondent Union has had sepa-rate agreements with Jersey and Penn for many years; and that on December 18, 1953,these parties executed agreements for their respective employees in the units set forthabove.5Administration of the agreements; personnel and business methodsRohrey credibly testified, and it is found, that he and Stack independently processedgrievances arising under the respective agreements with Sherman, or shop stewardsdesignated and maintained in each company, and in the event they were unable toresolve the grievance, the matter then went to McCormack and Cramer tot deter-mination.Rohrey further stated each company does its own hiring, maintains itsown clerical staff, records, payrolls, social-security records, workmen's compensation,and bank accounts.However, an employee of either Jersey or Penn might qualifyzfor vacation pay or welfare benefits by combining his employment service with bothcompanies.According to Rohrey, Jersey and Penn have interchanged employees in-frequently, the average being about 2 or 3 men per year.In the course of the contractual relationships between the parties, counsel stipu-lated that in 1946, Jersey and Penn filed separate applications for approval of wageadjustments with the National Wage Stabilization Board, which increases were dulyapproved.Again, in 1951, the companies filed separate petitions with the WageStabilization Board for approval of compensation adjustments.While each companyretained its own counsel, the above applications and petitions were filed by counselfor Penn.The records of Board also disclose that in August 1948, the RespondentUnion was certified in a union-authority election in a unit consisting of the employeesof Jersey (2-UA-4000) and was likewise certified for a unit comprising the em-ployees of Penn (2-UA-3588).As appears above, Jersey and Penn perform practically identical services exclu-sively for the Pennsylvania Railroad at their respective piers and yards in the Portof New York. In performing these services, Rohrey stated each company uses itsown equipment as well as equipment owned by the railroad. Each company has itsown shops and is responsible for maintenance of its equipment, except that Pennrebuilds motors for Jersey.Penn has also built fire fighting equipment for Jerseyand at times has constructed steel boxes and wooden pallets used in the handling ofcertain types of cargo.Rohrey further stated the companies interchange equipmentoccasionally, although Penn has "quite a few pieces of equipment" on its piers whichare owned by Jersey.Concluding FindingsThe issue to be resolved is whether the petition raised a valid question concerningthe representation of the employees of Jersey so that the execution of the agree- JERSEY CONTRACTING CORP.673ment of December 18, 1953, constitutes a violation of the Act.The GeneralCounsel contends that inasmuch as the unit alleged in the petition(supra)which,with statutory exclusions, is identical to the one set forth in the complaint, is anappropriate unit, although not necessarily the only proper unit, the Respondents byexecuting an agreement during the pendency thereof engaged in unfair labor prac-tices under theMidwest Pipingrule 5On the other hand counsel for the Respondentsand the Intervenor assert the unit is inappropriate, that a two-company unit is ap-propriate, and the Respondents by executing the agreement did not thereby engagein any proscribed acts or conduct.Counsel submitted many authorities in support of their contention that a two-company unit is the only appropriate one under the circumstances herein.Thesecases hold as a general proposition that where certain factors prevail two companiesmay be considered as one employer under the Act. For instance inConcrete Haulers,Inc., et al.(106 NLRB 690, enfd. 212 F. 2d 474 (C. A. 5) ), the facts disclosedthatWamix, Inc , which manufactured and sold ready mixed concrete, organizedConcrete Haulers for the purpose of delivering its product and transferred its trucksand diivers to the new company. The Board found that in view of common stockownership, a common labor policy administered by the same officers of the companiesand the interdependent and integrated nature of their operations, both companiesconstituted a single employer under the Act. InInter-Ocean Steamship Co. (Tom-linson Fleet),107 NLRB 330, the petitioner sought a unit limited to unlicensedpersonnel on one ship operated by the employer.The company contended thatthe unit should be extended to include like personnel throughout the fleet, whichconsisted of 9 ships, of which 6, including the ship in question, were owned byseparate corporations and the remaining 3 a seventh corporation.The officers anda majority of the directors were common to all the companies, they also had theiroffices at the same address, had common office employees, maintained a commonbank account, and hauling contracts were negotiated by the common president andsigned in the fleet name.An assistant manager had full authority to dispatch anyvessel to fulfill a contract and a marine superintendent was responsible for the repairand maintenance of all ships and for employment generally, including transfers ofpersonnel between vessels as well as equipment.Uniform working conditions pre-vailed throughout the fleet.The Board held that the operations were so integratedthat the seven companies comprised a single employer under Section 2 (2) andthat a fleetwide unit, rather than the one sought, was appropriate. InClarksburgPaper Company,80 NLRB 1304, the union petitioned for a unit limited to theemployees of one plant at Pomona, California.Clarksburg was engaged in themanufacture of corrugated paper containers and sold its entire output to Hazel-Atlas Glass Corporation, the latter company being engaged in the manufacture ofglass containers at the same location.The companies were separate entities andseparately employed, supervised, and paid their employeesHowever, Hazel-Atlasrented buildings to Clarksburg, furnished electrical and machine shop maintenance,supplied watchmen, its employees assisted in the unloading of materials deliveredby Clarksburg, and in cases of emergencies employees were interchanged.The com-paniesmaintained unified labor policies with the superintendent of Hazel-Atlasrepresenting both companies in labor relations matters.The Board held that inview of the highly integrated operations of the companies and unified control of laborpolicies they constituted a single employer, therefore a unit confined to Clarksburgwas inappropriate.Other cases cited are to like effect.Unquestionably, certain factors relied upon by the Board in determining twocompanies may constitute a single employer are present in this case.Thus, thereis common ownership of stock, the companies have practically the same directors,bargaining negotiations, at least in the final stages, have been conducted by the samerepresentatives, and substantially identical working conditions have existed for manyyearsUnder these circumstances it may well be that Jersey and Penn could togetherbe considered a single employer for the purposes of the Act.However, other factorsin the cases discussed do not appear in the instant proceeding.Here there is noevidence that the operations of Jersey and Penn are interdependent for, althoughthey are engaged in similar operations, they perform their services on opposite sidesof the Hudson or North River and clearly each is capable of carrying out its func-tions irrespective of any operational activity on the part of the other companyItseems equally plain that the companies do not conduct their operations on an inte-grated basis for they separately hire, supervise, and discharge employees, maintainseparate personnel and business records, and there is no systematic or worthwhileinterchange of either employees or equipment.Moreover, the fact remains that5 63 NLRB 1060. 674DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor many years the companies have had separate agreements with the RespondentUnion, each covering different job classifications, although admittedly all the em-ployees are engaged in general longshoie or stevedore work.For these reasons theTrial Examiner concludes and finds that the unit alleged in the complaint is appro-priate for the purposes of collective bargaining.(Lumber Fabricators, Inc,110NLRB 187;Simplex Tool and Die Corporation,107 NLRB750, Lee Miller Co,et al,106 NLRB527, Clay & Bailey Manufacturing Company, et al.,106 NLRB210; RoseMarie Reid, etc.,103 NLRB 498).While, as stated above, a two-companyunit might be proper, the record is wholly inadequate to compel a determinationthat such a unit is the only one appropriate for the purposes of collective bargaining.Indeed, it would seem more reasonable to say the weight of the evidence warrantsa contrary view of the unit. In any event, the Board when presented with like situa-tions in theLumber Fabricatois, Simplex, Miller,andClaycases,supra,directedthat self-determination elections be conducted among the employees.In view of the foregoing circumstances the Trial Examiner finds that the petitionset forth an appropriate unit and raised a real question concerning the representationof the employees involved herein.Consequently, by executing the illegal agree-ment of December 18, while the petition was pending, the Respondent Companythereby violated the rights guaranteed its employees to be free to engage in or refrainfrom engaging in collective-bargaining activities, except as permitted by the provisocontained in Section 8 (a) (3) of the Act, and gave support and assistance to theRespondent Union.The Respondent Company therefore engaged in unfair laborpractices in violation of Section 8 (a) (1), (2), and (3) of the Act.(MidwestPipingcase,supra,William Penn Broadcasting Company,93NLRB 1104,RedStar Express Lines, Inc.,93 NLRB 127, enfd. 196 F. 2d 78 (C. A.2); Edwin D.Wemyss d/b/a Coca-Cola Bottling Company of Stockton,102 NLRB 586, enfd.asmod. 212 F. 2d 465 (C. A.9); Bickford Shoes, Inc,109 NLRB 1346). TheRespondent Union by executing the aforementioned agreement caused or attemptedto cause the Respondent Company to discriminate against employees in violation ofSection 8 (a) (3) of the Act and thereby engaged in unfair labor practices prohibitedby Section 8 (b) (2) and (1) (A) of the Act.B.The discharge of John Keating1.The General Counsel's caseKeating was employed by Jersey for about 13 years and during the time in ques-tion worked as a tractor driver on the night shift.During the period of his employ-ment he was a member of the Respondent Union.About October 24, 1953, Keatingjoined Porter in the campaign conducted by the ILA-AFL and openly solicited forthat organization among the employees.On Friday, November 20, Keating reported for work at the usual time, but priorto the commencement of the shift Michael Verdon, ILA steward for the night force,handed him a letter.When Keating asked what it was about, Verdon replied he didnot know but to see Joseph Murphy, night superintendent.The letter, which wassigned by Michael Monroe, ILA steward for the day shift, stated that since Keatinghad been signing up employees in another union he was suspended from membershipin the ILA and that charges would be preferred against him at the next meeting ofthe union executive board to be held on November 24.Keating thereupon wenttoMurphy and offered to let him see the letter but he refused to accept it.Keatingthen asked what it meant and Murphy said he did not know.Murphy left Keatingin order to speak to Verdon and after doing so, informed him the letter had somethingto do with the ILA and he could not work until he straightened out the matter.Keating then left the pier.On the evening of Monday, November 23, Keating talked to Murphy, withVerdon present, and in answer to his request that he be permitted to work, Murphyagain told him he could not do so until the matter was straightened out with the ILA.On the same date Keating testified he sent a money order to the ILA in the sumof $9, in payment for umon dues for October, November, and December. The ILAadmitted it received the money order on November 27.Keating also stated thaton October 7, he personally paid Sherman 2 months' dues for August and September,which was duly noted in his dues book. Sherman, after examining the dues books, didnot question Keating's testimony.On Wednesday, November 25, Keating went to the pier to collect his wages, itwas regular payday, and was told by an office employee that Rohrey wanted to seehim.Keating went to the office where Rohrey accused him of "signing up my men" JERSEY CONTRACTING CORP.675and when Keating stated they were not his men, Rohrey said it made no difference,"Iwant you to stop signing them up." Robley then questioned Keating as to thenumber of employees signed up as well as the names of the individuals activelyengaged in the campaign.When Keating refused to give him any information onthese subjects Rohrey remarked, "I guess its a good thing Sherman got rid of you."Keating asked Rohrey if he was fired and he answered, "No," he then declared hemight as well be and offered to return his identification tag.Rohrey refused toaccept the tag and told Keating he had been suspended until he settled the matterwith the ILA.Keating then left the officeOn the above date the I LA sent a letter to Keating, which he received shortlythereafter, stating thatMonroe had filed charges against him because of his dualunion activity and that a hearing would be held on December 1Keating did notappear at the hearing and by letter dated December 2, he was notified he had beenexpelled from membership in the ILA.In the meantime Keating received a letter dated December 1, from Rohrey advisinghim that his suspension for nonpayment of dues had been lifted and to report forwork immediately.Keating was reemployed on the evening of December 2, andhas been working since that dateVerdon stated that on the evening of November 20, he met Sherman and Monroewho told him Keating was signing up men in the ILA-AFL and wanted Verdonto have him fired.Verdon refused, so latei Sherman and Monroe gave him aletter to deliver to Keating and to inform him he had been suspended.Verdongave the letter to Keating and believed he told him of his suspension.2.The Respondent Company's caseRohrey testified that about 5 o'clock the evening of November 20, Sherman cameto his office and notified him Keating had been suspended for nonpayment of duesand that he was not to woik that nightRohrey asked for a letter to that effectAfter the conveisation Rohrey called William E Tuohey, assistant general manager,and instructed him that Keating was not to work and to so advise MurphyOnNovember 23, Rohrey received a letter from the ILA stating that Keating had beensuspended because he was 5 months in ariears in duesExcept as stated above,Rohrey had no knowledge as to whether or not Keating was delinquent in his duesRohrey admitted he heard rumors Keating was soliciting for the ILA-AFL andon November 23, he heard Keating was to be brought up on charges for suchactivities.On November 25, Rohrey called Keating to his office at which time he said heunderstood he had been fired and offered to turn in his tag. Rohrey told him hehad not been discharged but suspended for dues arrearage.Keating asked whathe was supposed to do and Rohrey advised him to see Sherman and get reinstatedRohrey remarked he had heard Keating had been signing up the employees andKeating admitted this was true.Rohrey denied that he told Keating to stop solicitingor that he threatened or warned him in any manner.On November 30, Rohrey received a letter from the ILA advising that Keating'ssuspension for nonpayment of dues had been lifted, whereupon he notified Keatingto report for work and he was reemployed on December 2.Tuohey testified substantially the same as Rohrey concerning the latter's con-versation with Keating on November 25, except that Tuohey could not definitelyrecall any discussion regarding the signing of authorization cards.3.The Respondent Union's caseSherman related that on November 20, Keating was suspended from membersh;pby the executive board because he was 4 months in arrears in his duesThe minutesof the board, which were identified by Frank Baffa, secretary-treasurer, and receivedin evidence, disclose a special meeting was held on the morning of the above datefor the purpose of discussing "dual union activities" on the part of Keating andthe board decided he should be suspended at once and the matter referred to themeeting to be held on November 24.6 The minutes also show that Baffa reported9 Article XI, section 6 of the constitution provides that officers of the ILA may suspendmembers pending the filing of chni ges, where such officer finds the member guilty ofViolating any provision of the constitution, or ally rule, regulation, or decision of board,violating anv union isle relating to his work or conduct on the job, and disorderly, abusive,or dishonest conduct on the job300028-5G-vol 112--44 (676DECISIONS OF NATIONAL LABOR RELATIONS BOARDKeating was 5 months behind in dues and the board likewise voted to suspend him,for that reason.7Following this action Sherman personally notified Rohrey of Keating's suspension,for nonpayment of dues and requested he be withheld from working. Sherman,atRohrey's request, agreed to give a letter to that effect, which he did. Shermanand Monroe then gave a letter to Verdon to deliver to Keating, with instructionsto inform him of his suspension for delinquency in dues. Sherman denied that heor Monroe told Verdon they wanted Keating fired. Subsequently, as appears above,when Keating paid $9 in dues the ILA immediately advised Jersey that his suspensionfor that reason had been lifted.Sherman testified when members paid their dues he would write the transactionon a sheet of paper, mark their books, and then give the paper to the secretary-treasurerwho would make an entry thereof in the official ledger maintained bythe ILA.Obviously, the same procedure applied when payments were made toshop stewards or mailed to the office. Sherman also prepared an additional recordon a sheet of paper which he carried as a "ready reference" on visits to various piersso that he could advise the men concerning their dues status.Sherman further stated that about October 3, Porter, after becoming affiliatedwith the ILA-AFL, removed the ledger and other records of the ILA from its office.Porter admitted that in early October he took all 1LA records, books, and documentsthat he could find In view of this condition Sherman said he attempted to recon-struct the dues ledger from the only available records, namely his "ready reference"sheets.These records indicated that as of November 20, Keating owed dues forAugust, September, October, and November and on the basis thereof Keating wassuspended.While Sherman believed his records to be accurate at that time heconceded they may have been erroneous, because he was under great strain, andin any event he did not question the fact that Keating paid his dues on October 7.Sherman further admitted he did not talk to Keating on November 20, nor did hemake any effort to check Keating's dues book prior to the suspension action.Concluding FindingsThere is little dispute as to the circumstances under which Keating was dis-. charged or laid off.The Trial Examiner finds that Keating was suspended frommembership by the ILA executive board on November 20 for his activity on behalf ofthe ILA-AFL and for arrearage in dues. Sherman then requested Jersey to layoff Keating for the latter reason and the Respondent Company complied with thisrequest.The suspension was lifted after Keating paid 3 months' dues and he wasreinstated to his job on December 2.The evidence discloses that the RespondentCompany laid off Keating for delinquency in his dues and that Keating was not infact delinquent at the time.The proviso in Section 8 (a) (3) states that nothing in the Act shall preclude anemployer from making an arrangement with a bona fide labor organization to re-quire as a condition of employment membership therein on or after 30 days follow-ing the beginning of such employment or the effective date of the agreementTheproviso further states that no employer shall justify any discrimination against anemployee for nonmembership in a labor organization if he has reasonable groundsfor believing that membership was denied or terminated for reasons other than thefailure of the employee to tender periodic dues and initiation fees uniformly requiredas a condition of acquiring or retaining membership. Section 8 (b) (2) makes itan unfair labor practice for a labor organization to cause or attempt to cause anemployer to discriminate against an employee in violation of Section 8 (a) (3)of the Act.Hence, if the Respondents effectuated Keating's discharge, by reason ofhis failure to pay dues, pursuant to the terms of a valid union-security agreement theyengaged in no unfair labor practices.On the contrary if the Respondents acted underthe terms of an illegal union-security clause they plainly engaged in violations ofthe Act.For the reasons stated below the Trial Examiner finds that on November20, and thereafter, the Respondents maintained an unlawful union-security pro-vision in their agreement and by enforcing the terms thereof against Keating, theRespondent Company violated Section 8 (a) (3) and (1) and the Respondent UnionSection 8(b) (2) and (1) (A) of the Act.4 Article VT. section 6 of the constitution provides that any member3 months or morein arrears in the payment of dues or assessments shall be subject to summary suspensionfrom all rights and privileges of membership. JERSEY CONTRACTING CORP.677C. The closed-shop or preferential hiring provision of the agreementsThe basic agreement of 1946 provides that:The employer agrees to employ only members of the Union in good standingon all of its contract operations and the Union agrees to furnish at all times thenecessary help to do the employer's work.Should the Union fail to furnish the necessary help then the employer mayhire such help as he may see fit, provided however, that such hiring shall be tem-porary only and any such employment shall terminate as soon as Union helpis available.Various supplements to the basic agreement, including the one in effect in November1953, and the supplement of December 18, 1953, do not eliminate or modify the fore-going provision.In brief, the Respondents contend that despite the continuing existence of thisclause the parties have been operating under a maintenance-of-membership agree-ment for many yearsRohrey testified that Jersey has never insisted upon ILA membership as a condi-tion of hiring and pointed out that "some years ago," during World War II, Jerseyand Penn hired men, through a joint employment office, who were not members ofthe ILA. In 1 year of that period Jersey hired a total of 5,300 men to staff its forceof some 1,600 employees.The practice of hiring men through this office was dis-continued after the war.For the past 4 or 5 years the working force has comprisedsome 300 employees and Rohrey stated that 3 or 4 months prior to the hearing in thismatter he hired a few men who were not members of any union.Cramer testified that since the effective date of the Act Penn has not requiredmembership in the ILA as a condition of hiring nor has it insisted that employeesbecome members thereof within any specified time.Sherman said the ILA never required membership therein as a condition of hiring,and on many occasions Jersey employed nonunion men, nor did it insist that anemployee become a member within any specified time. Some employees, he stated,voluntarily joined within a week while others extended their membership or initiationfees over a period of 6 months or longer.As already stated the parties took no steps to eliminate or modify the closed-shopprovision of the basic contract.However, on January 21, 1954, after the filing ofthe charges herein, Sherman sent the following letter to both Jersey and Penn-So far as your employees joining and being members of our Union is concerned,thiswill confirm our understanding that the Taft-Hartley Act has been ineffect for many years and continues to be in effect in all respects, includingthe hire and tenure of workers.Neither Rohrey nor Cramer testified concerning any agreement to eliminate ormodify the closed-shop provision and there is no evidence whatever indicating theirposition in respect to the contents of the above letters. In fact neither of theseindividuals even mentioned the letters in the course of their testimony.Concluding FindingsWhile the closed-shop provision of the 1946 agreement was not unlawful at thetime of its execution subsequent amendments to the original Act clearly outlawed thistype of union security.Accordingly, the Trial Examiner concludes and finds that thevery existence of this provision in the supplemental agreements in effect during 1953tended to encourage membership in the ILA. In fact, long before the 1947 amend-ments to the Act, both the courts and the Board held that themere signingof an il-legal closed-shop agreement tended to encourage or discourage membership in anylabor organization.8The Trial Examiner therefore finds that the continuation and re-tention of the closed-shop provision in succeeding agreements, which clause was effec-tive during the 6 months' period prior to the filing of the charges herein, constitutesa violation of the Act.(N. L. R. B v United Hoisting Company, et al.,198 F. 2d465, 468 (C. A. 3), cert. denied 344 U. S. 914;Leo Katz d/b/a Lee's DepartmentStore v N LR. B., 196 F. 2d 411, 415-416 (C. A. 9); RedStar Express Lines v.N. L. RB., 196 F. 2d 78, 80-81 (C. A2); Boss Overall Cleaners,100 NLRB 1210,1212, 1227-1229.SeeAmalgamated Meat Cutters and Butcher Workmen of NorthAmerica, AFL (Great Atlantic and Pacific Tea Company),81NLRB 1052, 1054-8 AlL R R v National Motor fearingCo , ]05 F 2d 652, 660 (CA 9) ; Donnelly,Garment Company.50 NLRB 241, enfd 165 F 2d 940 (C A8) , Hig7ncay Trailer Com-pany, 3NLRB 591. 678DECISIONSOF NATIONAL LABOR RELATIONS BOARD1055;Ebasco Services Incorporated,107 NLRB 617;C. A. Batson Co.,108 NLRB1337 )Moreover, there is no substantial evidence to warrant a finding that the Respond-ents did not intend to enforce the unlawful employment restriction.Thus, whileRohrey testified he never insisted that a man be a member of the ILA as a condition ofhire, he failed to state whether an employee could continue in his employment withoutbecoming a member thereof. Sherman testified in like manner as to initial employ-ment and added that thereafter. "We have never required a man to become a mem-ber under any specific time " On cross-examination Sherman reiterated the ILA didnot object to the employment of nonmembers and when asked if employees "whowere not members in good standing" continued to work for Jersey he answered, "It hasoccurred " In further explanation, Sherman said there were times when the ILApermitted an employee to become as much as 4 or 5 months in arrears in his dues be-fore suspending him, provided he had a good reason for his delinquency.Sherman ad-mitted he checked the dues status of the employees every 2 or 3 months and in-structed shop stewards "to remind" workers of any arrearage they might have incur redVerdon testified it was one of his duties as shop steward to know whether the employeeswere members in good standing and usually when employees became 3 or 4 monthsdelinquent in dues Sherman instructed him to, "Knock them off until they pay up "The foregoing evidence, plus the findings in respect to Keating's discharge, plainlydemonstrates that the Respondents intended to enforce and did enforce the termsof the closed-shop provision at all times material herein.The Respondents further contend, as appears in the brief submitted by the Re-spondent Company, that despite the closed-shop provision of the contract, "there hasactually been in effect a maintenance of membership agreement operating betweenthe company the Union for a number of years " The evidence fails to establish theexistence of a valid union-security agreement at any time during the contractual rela-tionship of the parties.The testimony of Rohrey and Sherman amounts to no morethan a general declaration that they did not insist upon union membership as a condi-tion of hire and Sherman's added assertion that after employment the ILA did notrequiremembership within any specified timeFurther, there is not a word oftestimony that the Respondents, either by written or oral understanding, or in actualpractice and operation, ever maintained or enforced a union-security agreement whichrequired as condition of employment for employees, be they old or new, membershipin the ILA "on or after the thirtieth day following the beginning of such employmentor the effective date of the agreement," in conformity with the mandatory provisionsof statute.It strikes the Trial Examiner that had the closed-shop clause been modifiedto provide only for a lawful union-security provision that fact could have been readilyestablished by clear and unequivocal evidence by the Respondents for knowledgethereof was peculiarly within their possession.The failure to come forward withadequate evidence to support their position strengthens the conviction that the Re-spondents, at no time, modified the contract provision in question. (CfN. L. R. B.v. Reed d Prince Manufacturing Company,130 F. 2d 765, 768 (C. A. 1).) Sherman,in an obvious rescue attempt, claimed that his letter of January 21, 1954, supportedhis position that the contract had been modified or changed to include a lawful union-security provision.On its face the communication, which is completely ignored by theRespondent Company, shows it is nothing more than a belated self-serving declara-tion on the part of Sherman.Again, the language therein is so rambling, uncertain,and confusing that the letter is meaningless and of no value for any purposesSpeak-ing upon the subject of modification the circuit court, inRed Star Express Lines, supra,in rejecting the contention that an addendum by the parties was sufficient to suspendthe operation of an illegal union-security provision, had this to say (at page 81);The execution of a contract containing a forbidden union-security clause consti-tutes an unfair labor practice.This is so because the existence of such an agree-ment without more tends to encourage membership in a labor organization ..The contract as modified by the addendum continued to be such an interferenceand constituted an unfair labor practiceFor the question is not only whetherunder principles of contract law the addendum would contractually negative theillegal union security clauses, but whether it would have the effect of preventingthe coercion that would otherwise follow from the renewal of the earlier agree-ments.The Board found it would not have such an effect "because it fails tospecify which,if any,clauses were to be suspended " In our opinion the Boardwas entitled to adopt this view as a matter of sound policy and reasonable interpre-tation.The vague language of the addendum would not help the ordinary em-ployee to understand that the union security clause was no longer binding. . . .Employees certainly could not be expected to understand the scope of such aproviso even if it had been communicated to them, as it was not. JERSEY CONTRACTING CORP.679In view of the foregoing evidence the Trial Examiner finds that the Respondents-did not modify or eliminate the closed-shop provision but continued and maintainedthe same at all times material herein.Here it must be recognized, as the Supreme Court held in theRadio Officers' Unioncase,9 the policy of the Act is to insulate employees' jobs from their organizationalrights and that Section 8 (a) (3) and Section 8 (b) (2):.were designed to allow employees to freely exercise their right to joinunions, be good, bad or indifferent members, or abstain from joining any unionwithout imperiling their livelihood.The only limitation Congress has chosento impose on this right is specified in the proviso to Section 8 (a) (3) whichauthorizes employers to enter into certain union security contracts, but pro-hibits discharge under such contracts if membership "was not available to theemployee on the same terms and conditions generally applicable to othermembers" or if "membership was denied or terminated for reasons other thanthe failure of the employee to tender periodic dues and initiation fees uniformlyrequired as a condition of acquiring or retaining membership."Consequently, by continuing and enforcing the closed-shop provision of the 1946.agreement in 1953, within the 6 months' period preceding the filing of the chargesherein, the Respondent Company violated Section 8 (a) (1), (2), and (3) of theAct and the Respondent Union violated Section 8 (b) (1) (A) and (2) thereof.(Consolidated Western Steel Corporation, et al.,108 NLRB 1041;Tacoma HarborLumber and Timber Company, et al.,108 NLRB 912:Ebasco SeivicesIncorporated,supra.See also,Seaboard Terminal and Refrigeration Company,109 NLRB 1094,in which the Board held that an agreement between the ILA (or one of its com-ponents) and the employer containing a closed-shop provision, identical to the onein this case, to be illegal, hence no bar to the proceedings.)D. Acts of interrogation; conclusionsEdward Brogan was called to Rohrey's office in the latter part of November,he could not recall whether it was shortly before or after Keating's discharge, whereRohrey asked him if he knew anything about Keating trying to organize a new unionand if he had signed an authorization card for that organization.Brogan answeredboth questions in the negative.Perry Holmes stated that about 1 week before Keating's discharge he was sum-moned to the office where Rohrey propounded similar questions to him and heanswered the same as Brogan.Charles Kaminski was called into the office about 2 days after Keating's layoffand Rohrey remarked that Keating was signing up the men.Kaminski said heunderstood Keating had been fired whereupon Rohrey concluded the conversation.Kaminski stated all the men on the night shift were called separately to the officeon this occasion.Rohrey admitted that he interviewed the men in connection with working condi-tions and while he asked a few of them "what is wrong with Keating," he deniedinquiring if the men had signed authorization cards for the ILA-AFL.Rohrey's version of his interviews with the employees is rather vague and con-sidered in the light of the direct evidence of the witnesses for the General Counselit is neither convincing nor persuasive and is rejected.As set forth above, Keating met with Rohrey on November 25, and in the courseof their conversation Keating asserted Rohrey questioned him as to the number ofemployees signed up in the ILA-AFL and the names of the individuals engagedin this activity.Keating refused to disclose this information.Rohrey testified theconversation was devoted primarily to Keating's suspension and during the coursethereof he did mention that he was soliciting for the ILA-AFL, which Keatingadmitted.Rohrey did not specifically deny that he inquired as to the number ofmen signed up and the names of those active in the organizational drive.AlthoughTuohey corroborated Rohrey's testimony as to the gist of the conversation he couldnot definitely recall any discussion in respect to the signing of authorization cards.Keating's testimony thus stands uncontradicted and is accepted.But even apartfrom this factor both Rohrey and Tuohey, while testifying on the interrogation phaseof the case, impressed the Trial Examiner that they were uncertain and hazy onimportant details of the subject matter.Accordingly, the Trial Examiner finds thatRohrey interrogated the employees in the manner described by Keating, Brogan,Holmes, and Kaminski.While it may be true the bitter and highly publicized strife9TheRadio Officers'Uii.ionof theComnieieialTelegraphers Union, AFL v Al L R B.,347 U. S. 17, 40. 680DECISIONS OF NATIONAL LABOR RELATIONS BOARDbetween the rival organizations might afford some excuse for Rohrey's efforts tofind out the attitude and position of the employees in this contest,nevertheless, thefact remains that he, a high supervisory official,questionedthe workerson the topicof their union membership,sympathies,and activities at a time when the RespondentCompany was engaged in other conduct prohibitedby the Act.Under thecircum-stances the Trial Examiner finds that the interrogations were coercive and con-stituted restraint and interference with the employees in the exercise of their rightsguaranteed under theAct.The Respondent Company therebyengaged in conductin violation of Section 8 (a) (1) of theAct.(N. L.R. B. v. SyracuseColor Press,Inc.,209 F. 2d 377 (C. A. 2), cert. denied 347 U. S. 966;Blue Flash Express, Inc.,109 NLRB 591.)IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth above, occurring in connection withthe operations of the Respondent Company, have a close, intimate,and substantialrelation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince it has been found that the Respondents have engaged in unfair labor prac-tices,itwill be recommended that each of them cease and desist therefrom and takecertain affirmative action, designed to effectuate the policiesof the Act.It has been found that the Respondent Company recognized the Respondent Unionand executed an agreement with it on December 18, 1953, during the pendency of avalid petition which raised a question concerning the representation of the employeescovered thereby.Accordingly,itwill be recommended that the Respondent Com-pany withhold all recognition from the Respondent Union and cease giving effectto the contract,or any extension or renewal thereof, until such time as the RespondentUnion shall have been certified by the Board as the exclusive representative of theemployees in question.It has also been found that the agreement contains an illegalunion-security provision which constitutes interference,restraint,and coercion againstthe employees in the exercise of their rights guaranteed under the Act and unlawfulassistance to the Respondent Union.Therefore,itwill be recommended that theRespondents cease giving effect to or enforcing the contract or any extension or re-newal thereof.It has been further found that the Respondent Company through enforcing anunlawful union-security provision in its contract with the Respondent Union, ineffect on November 20, 1953, has discriminated,and the Respondent Union hascaused it to discriminate,with respect to the hire and tenure of employment of JohnKeating.Itwill,therefore,be recommended that the Respondent Company ceaseencouraging membership in the Respondent Union by discharging or otherwise dis-criminating in regard to the hire and tenure of employment of its employees at theillegal request of the Respondent Union. It will be further recommended that theRespondent Union cease encouraging membership therein by causing or attemptingto cause the Respondent Company to discharge or otherwise discriminate in respectto the hire and tenure of employment in violation of Section 8 (a) (3) of the Act.Since John Keating has been rehired to his former position no recommendationneed be made concerning his reinstatement.However,as it has been found that theRespondents are jointly and severally responsible for his discriminatory discharge itwill be recommended that likewise they make him whole for any loss of pay he mayhave suffered by payment to him of a sum of money equal to that he normally wouldhave earned from November 20 to December 2, 1953, less his net earnings, if anyIt has been found that the Respondent Company interrogated its employees inregard to their union membership,sympathies,and activities during the course of anorganizational campaign by the ILA-AFL, at a time when the Respondent Companywas engaged in other unlawful conduct. It will be recommended that the RespondentCompany cease questioning its employees in this mannerUpon the basis of the foregoing findings of fact,and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of Respondent Jersey Contracting Corp., occur in commerce asdefined in Section 2(6) and(7) of the Act.2.Respondent Local 976, International Longshoremen'sAssociation,Independent,and International Longshoremen'sAssociation,AFL, arelabor organizations withinthe meaning of Section 2 (5) ofthe Act. JERSEY CONTRACTINGCORP.6813By recognizing and executing an agreement with the Respondent Union onDecember 18, 1953, while a valid petition for certification was pending, and by in-cluding unlawful union-security provisions in the contract, the Respondent Companyinterfered with, restrained, and coerced its employees in the exercise of their rightsguaranteed under Section 7 of the Act, contributed assistance and support to theRespondent Union and encouraged membership therein, and discouraged member-ship in the ILA-AFL. The Respondent Company thereby engaged in and has con-tinued to engage in unfair labor practices within the meaning of Section 8 (a) (1),(2), and (3) of the Act.4By executing the illegal agreement the Respondent Union restrained and coercedemployees in the exercise of their rights guaranteed under Section 7 of the Act andattempted to cause the Respondent Company to discriminate against its employees inorder to encourage membership in a labor organization and thus to commit unfairlabor practices within the meaning of Section 8 (a) (3) of the Act. The RespondentUnion thereby engaged and has continued to engage in unfair labor practices withinthe meaning of Section 8 (b) (1) (A) and (2) of the Act.5.By discriminating with respect to the hire and tenure of employment of JohnKeating, the Respondent Company encouraged membership in the RespondentUnion and discouraged membership in the ILA-AFL and thereby engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (3) of the Act6.By causing the Respondent Company to discriminate against John Keating inviolation of Section 8 (a) (3) of the Act, the Respondent Union engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2) of the Act.7.By interrogating its employees in regard to their union membership, sympathies,and activities the Respondent Company interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them under the Act and therebyengaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.8.By interfering with, restraining, and coercing its employees in the exercise ofthe rights guaranteed in Section 7 of the Act, the Respondent Company has engagedin and is engaging in unfair labor practices within the meaning of Section 8 (a) (1)of the Act.9.By restraining and coercing employees in the exercise of the rights guaranteedby Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (b) (1) (A) of the Act10.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10 (b) of the Labor Management Re-lations Act of 1947, 61 Stat. 136 (herein called the Act), was held before the dulydesignated Trial Examiner in New York City on October 11, 1954, pursuant to duenotice to all parties.The consolidated complaint, issued on August 18, 1954, andbased on separate charges duly filed by International Longshoremen's Association,AFL, herein called ILA-AFL or the Charging Union, alleged that Jersey Contract-ing Corp., herein called Respondent Company, has engaged in unfair labor prac-tices proscribed by Section 8 (a) (1) and (3) of the Act, and that Local 976, Inter-national Longshoremen's Association, Independent, herein called Respondent Union,has engaged in acts and conduct in violation of Section 8 (b) (1) (A) and 8 (b) (2)and Section 2 (6) and (7) of the Act.With respect to the unfair labor practices,the complaint alleges, in substance, that on or about July 16, 1954, RespondentUnion caused Respondent Company to discharge or refuse to employ William JamesScott for the reason that he failed to pay dues to Respondent Union notwithstandingthat Respondent Union and Respondent Company were not then parties to anycollective-bargaining agreement executed in conformity with the terms and provisionsof Section 8 (a) (3) of the Act. By their separate answers, both Respondents de-nied the commission of any unfair labor practice.By its separate answer, Respond-entUnion further pleaded the existence of a valid union-security contract withRespondent Company, and that pursuant to said contract, Scott had been suspendedfrom membership by reason of his failure to pay the union dues required under saidcontract.Respondent Union, however, specifically denied that it had requested ordemanded of Respondent Company that it discharge Scott or refuse to employ him. 682DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll parties were represented at the hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce relevant evidence, toargue orally,and to file briefs.During the course of the hearing,the parties stipu-lated, and it ordered, that those portions of the record in a prior consolidated pro-ceeding before this Board,and involving the same parties,known as Cases Nos.2-CA-3473, 2-CA-3553, 2-CB-1052,and 2-CB-1081, which are relevant andmaterial to the issues framed by the pleading in the instant proceeding,be incorporatedinto and made a part of the record herein.'Since the close of the hearing herein,briefs have been received from Respondent Company and Respondent Union andhave been duly considered.Upon the entire record herein,including the stipulated record last aforementioned,and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTCOMPANYAt all times material herein, Respondent Company has maintained its principaloffice and place of business in Jersey City, New Jersey, on piers belonging to thePennsylvania Railroad, an interstate railroad carrier.Respondent Company hasbeen continuously engaged at said piers in the handling and unloading of freightfrom cars of the Pennsylvania Railroad which are towed on floats to those piersand which leave such piers by such floats or by railroad track.During the year pre-ceding the institution of this proceeding, Respondent Company, in the course andconduct of its business operations, furnished in excess of $200,000 worth of servicesto the Pennsylvania Railroad, an interstate railroad carrier and an instrumentality ofinterstate commerce.Respondent Company and Respondent Union concede, andI find, that Respondent Company is engaged in commerce as defined by the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent Union and ILA-AFL are labor organizations within the meaning ofSection 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESRespondent Company and Respondent Union have maintained collective-bargain-ing relations since 1933.On April 26, 1946, the parties executed a contract cover-ing such relations effective for 1 year, which contract is hereafter referred to as thebasic contract.That agreement, except as modified from time to time with respectto economic benefits and other matters with which we are not concerned, has re-mained in effect ever since 1946 by reason of supplemental agreements thereafterexecuted.The last such supplement was executed on December 18, 1953, and wasto be effective until December 31, 1954.The basic contract contains the followingclosed-shop provisions as article I thereof:The employer agrees to employ only members of the Union in good standing onall of its contract operations and the Union agrees to furnish at all times thenecessary help to do the employers work.Should the Union fail to furnish the necessary help then the employer mayhire such help as he may see fit, provided however, that such hiring shall betemporary only and any such employment shall terminate as soon as Unionhelp is available.While the foregoing provisions were not in violation of law in 1946, they wereproscribed, except under circumstances not relevant here, by theprovisoadded bythe Taft-Hartley Act to Section 8 (a) (3) of the Act effective August 23, 1947.Though the Board, on August 19, 1948, in Case No. 2-UA-4000, certified that theparties were authorized to enter into an agreement providing for the maintenance ofmembership by Respondent Company's employees in Respondent Union in accord-ance with theprovisoto Section 8 (a) (3) of the Act, no written agreement modifyingor changing the closed-shop provision of the basic contract has ever been executed.Both Respondents contend, however, that in the summer of 1948, under circum-stances hereafter detailed, they entered into an oral modification of the then existingcollective-bargaining agreement so as to provide for union security only in accord-ance with Section 8 (a) (3) of the Act, and that their employment practices there-after were maintained in accordance with theprovisoaforementioned.1Motions to dismiss the proceedings, made by both Respondents at the close of theGeneral Counsel's case and on which rulings were reserved, aie disposed of in accordancewith the conclusions that follow. JERSEY CONTRACTING CORP.683Early in December 1953, Respondent Company and Respondent Union begannegotiations for a new contract to replace the then current agreement expiring onDecember 31, 1953, which negotiations culminated in an agreement executed onDecember 18, 1953By the terms of that contract, the basic contract, as amendedand supplemented by previous written agreements, was extended to December 31,1954.In the meantime, in or about August 1953, Respondent Union had beenexpelled by its parent organization, the American Federation of Labor, which thenchartered a new union, the Charging Union herein, for the purpose of organizingand representing longshoremen at the same ports where longshoremen were thenrepresented by Respondent Union.On December 4, 1953, ILA-AFL, the ChargingUnion, sent a telegram to Respondent Company stating that it intended to file apetition for certification as representative of its employees and requesting the Com-pany to refrain from entering into any agreement covering those employees untilthe question of representation had been determined.Such a petition was filed withthe Board on December 8, as Case No. 2-RC-6449. Respondents concede theywere notified of the filing of the petition on December 10 or 11.The record failsto disclose any action on that petition, except for a notice of hearing issued thereon.William Scott, the alleged discriminatee involved in this proceeding, has beenemployed by Respondent Company about 3 years as a freight handler and was amember of the Respondent Union "almost ever since [he] was working there "He joined the Charging Union "some time" in 1953 and became its shop stewardprior to his discharge on July 16, 1954On that day, Scott was 9 months in arrearsin his dues to Respondent Union and had been "summarily suspended" as a memberthereof in accordance with its constitution and bylaws.Scott reported for work at the pier on Friday, July 16, at about 8 a m., at whichtime Mickey Monroe, shop steward for Respondent Union, introduced him to FrankBaffa, its secretary-treasurer.Baffa told Scott he had to pay his dues or hecouldn't work and the latter replied that he didn't have the moneyBaffa andScott walked into a shanty located on the dock where Baffa, referring to Scott, saidto Steve Bogden, Respondent Company's day superintendent: "This man don't workbecause his dues are not paid up."Bogden said he was sorry, but Scott was notallowed to work on that day.Scott reported for work again on Monday, July 19, in company of John Keating,a fellow employeeMonroe again told Scott that he couldn't work until his dueswere paid and that when they were paid he could go to "work like any other manon the pier."Turning to Bogden, he told him that Scott "wasn't working thatmorning on account of his dues " Bogden said "all right" and turning to WilliamTuohey, assistant general manager of Respondent Company, who joined the groupat that point, told him that Scott couldn't work until he paid his dues.Tuoheyacknowledged the direction and told Bogden he had "just heard about it " Scottwas not allowed to work that day.On the following day, July 30, Scott paid the9months' dues in which he was delinquent and went back to work.He has con-tinued in Respondent's employment ever since.The findings entered above concerning the events of July 16 and 19 are based onthe credited testimony of Scott and Keating.Monroe, Bogden, and Tuohey didnot testify, nor was any explanation given why they did not do so?Baffa testifiedand denied that he told anyone representing Respondent Company on July 16, thatthey should discharge or refuse to employ ScottAccording to him, all that hetold Bogden was that "Scott was suspended for non-payment of dues" and that hedid not "tell him anything else "On cross-examination, however, he admitted thatby his conversation with Bogden the latter "would understand that the Company wasto live up to the contract and [that] Scott was not to work," and that after Scottpaid his dues, "the company [was] privileged to rehire the men "On the entirerecord I find that Respondent Union on or about July 16, caused Respondent Com-pany to discharge or refuse to employ Scott because he failed to pay dues toRespondent Union.The sole remaining issue before me is whether there was in existence on July 16,1954, a valid union-security agreement between the parties pursuant to which Scottwas denied employment at the demand of Respondent Union If such an agreementexisted, Scott's discharge was not violative of the Act and the General Counsel soconcedes.On the other hand, if no such valid agreement was then in effect, it isequally clear that both Respondents violated the Act.2Their failure to do so warrants "drawing an inference that [their testimony] ifadduced would not have been favorable to Respondents "N L R B v 1Vaiiick & SchwalmCo, 198 F 2d 477, 483 (C A3) ; Interstate Circuit v United States,306 U. S 208,225-226 , Wigmore, Evidence, Section 285, 288 (Third Edition 1940). 684DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is unquestioned, and the law is well settled, that the closed-shop provisionsof the 1946 agreement "give preferential hiring treatment to members of the [Re-spondent Union and] exceed the limited union security provisions permitted underSection 8 (a) (3) of the Act.' 13 If, therefore, Scott's discharge was effectuatedunder those provisions, both Respondents must be found guilty as alleged in thecomplaint.As previously noted, however, Respondents contend that in 1948 theyentered into an oral modification of those provisions so as to provide for unionsecurity only in accordance with the proviso found in Section 8 (a) (3) of the Act,and that their employment practices thereafter were maintained in accordance withthat provisoPutting aside the legal effect, if any, to be given an oral deletion of the illegalunion-security clause,4 on the entire record I am convinced and find that Respondentshave not sustained the burden resting upon them 5 to establish that the basic contractwas in fact orally purged of the illegal closed-shop provisions, and that a legal clausewas substituted therefore.The only evidence offered by Respondents pertainingto the alleged deletion of the illegal clause from the basic contract was that givenby Stephen Sherman, president of Respondent Union for 17 yearsHe testifiedthat the "gist" of a conversation he had in mid-July 1948 with Fred Heppiner, thenthe manager of Respondent Company, was as follows: "While we knew the clauseexisted, in as much as we had not exercised it up to the present, we had no intentionof exercising it at any future date " Such meager testimony falls far short ofestablishing a deletion of the illegal clause.Nor was any explanation offered why,when supplemental written agreements modifying and extending the basic contractwere thereafter executed on November 29, 1948, September 1, 1949, April, 1951,January 1, 1952, January 1, 1953, and December 18, 1953, no mention was madeof the alleged purging of the closed-shop conditions imposed by the basic contract.Indeed, the supplemental agreementsallproclaim that the basic contract "as supple-mented and amended"by the specified written agreements"shall be renewed andcontinued in all respects."[Emphasis supplied.]It is especially pertinent to askwhy on November 29, 1948, only 4 months after the alleged oral deletion, whenthe basic contract was amended and extended to August 1949, no mention of theallegeddeletionwasmade .6Instead, that extension and modification agree-ment, like the others, specifically provided that the basic contract as theretoforesupplemented and modified by specified written agreements "shall be renewed andcontinuedin all respectsby the parties until August 1949." [Emphasis supplied.]Even if it be assumed,arguendo,that the parties agreed to eliminate the closed-shop provision, no credible, probative testimony was offered that a valid union-security clause was agreed upon as a substitute.The only testimony in support ofsuch a contention was Sherman's testimony that in his conversation with Heppinerin July 1948 he vaguely told the latter that they "would continue under the methodthat [they] were working under at that time, amore or lessopen-shop."Absent avalid union-security clause, Respondent Union could not cause Scott's discharge fornonpayment of dues, and Respondent Company could not discharge him therefore.American Pipe and Steel Corporation,93 NLRB 54,George W. Reed,94 NLRB 698.Because the union-security clauses in the contract between Respondent Companyand Respondent Union were unlawful, Scott's discharge by Respondent Companyfor the reason that he was 9 months in arrears in his dues and not in good standingwith the Respondent Union constituted discrimination with regard to his hire andtenure of employment, in violation of Section 8 (a) (3) of the Act, and served tointerfere with, restrain, and coerce employees in the exercise of the rights guaranteedin Section 7 of the Act, in violation of Section 8 (a) (1) thereof.RespondentUnion, by causing Respondent Company to discriminate against Scott, violated3Seaboard Tee urinal and Refrigeration Company,109 NLRB 1094, where identical pro-visions contained in another contract to which Respondent Union was a party were heldto be violative of the Act4 SeeNational Malleable it Steel CastingCo , 99 NLRB 737, where, in a representationproceeding, the Board "held that anoralagreement to delete such provisionsdoes notremove the infirmityso as to constitute the contract a bar " [Emphasis supplied ]s Construction and General Laborers Union, Local320, 96 NLRB 118e The conclusion that the parties never purged the basic contract of its patently illegalclosed-shop provisions is substantiated by the fact that no evidence was offered thatRespondents made any effort to inform the employees, for whose benefit the proviso wasadded to Section 8 (a) (3) of the Act, that any contrary condition of employment existed.Jandel Furs,100 NLRB 1390 JERSEY CONTRACTING CORP.685Section 8(b) (2) of the Act and by such conduct also restrained and coerced em-ployees in the exercise of rights guaranteed in Section 7 of the Act, in violationof Section 8 (b) (1) (A) thereof.In view of the foregoing findings, I find it unnecessary to consider the rebuttal con-tention advanced by the General Counsel at the hearing that the contract of Decem-ber 18, 1953, pursuant to which Scott was discharged, may not be relied upon as adefense because it was executed at a time when the Charging Union's petition for rep-resentation was pending before the Board(Mid-West Piping Supply Co., Inc.,63NLRB 1060),1 and (2) Respondent's rejoinder thereto that, because the petition forrepresentation just alluded to sought recognition for an alleged inappropriate unit, itwas "lawful" to execute the contract of December 18, 1953(William Penn Broad-casting Company,93 NLRB 1104).IV.THE EFFECTS OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondents set forth above, occurring in connection with theoperations of Respondent Company, have a close, intimate, and substantial relationto trade, traffic, and commerce among the several States, and tend to lead to labordisputes burdening and obstructing commerce and the free flow of commerce.V.THE REMEDYSince Respondents have engaged in unfair labor practices, it will be recommendedthat each of them cease and desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.It has been found that on July 16, 1954, and July 19, 1954, Respondent Companydiscriminated, and Respondent Union caused it to discriminate, with respect to thehire and tenure of employment of William Scott, thereby encouraging membershipinRespondent Union and interfering with, restraining, and coercing Scott in theexercise of rights guaranteed by the Act. It will therefore be recommended thatRespondent Company cease encouraging membership in Respondent Union bydischarging or otherwise discriminating in regard to the hire and tenure of employ-ment of its employees at the illegal request of Respondent Union. It will be furtherrecommended that Respondent Union cease encouraging membership therein bycausing or attempting to cause Respondent Company to discharge or otherwisediscriminate in respect to the hire and tenure of employment in violation of Section8 (a) (3) of the Act.Since Scott has been rehired to his former position, no recommendation needbe made concerning his reinstatement.However, as it has been found that Re-spondents are jointly and severally responsible for his discriminatory discharge, itwill be recommended that they jointly and severally make him whole for any lossof pay he may have suffered by the payment to him of a sum of money equal tothe amount he normally would have earned during the period of the discriminationagainst him,less his net earnings during that period.Having found that Scott wasdischarged and refused employment because of his failure to pay dues to RespondentUnion which had arisen at a time when there was no valid contractual obligationtomaintain membership therein as a condition of employment,and that Scott wascoerced into making such discriminatory payment by Respondent Union's threatsof loss of employment, it will be further recommended that Respondent Union makerestitution to Scott of the dues required by it to be so paid in order for Scott to retainemployment with Respondent Company.8Upon the basis of the foregoing findings of fact, and upon the entire record, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.The operations of Respondent Company occur in commerce as defined inSection 2 (6) and (7) of the Act. Respondent Local 976, International Long-shoremen's Association, Independent, and International Longshoremen's Association,AFL, are labor organizations within the meaning of Section 2 (5) of the Act.2.By discriminating with respect to the hire and tenure of employment of WilliamScott,Respondent Company encouraged membership in Respondent Union and there-by has engaged in and is engaging in unfair labor practices within the meaning ofSection 8(a) (3) of the Act.7 See,however,the recent ruling of the Board inWilliam D.GibsonCo,Division ofAssociatedSpring Corporation,110 NLRB 660,announced after the hearing herein wasconcluded8The Eclipse Lumber Company,Inc,95 NLRB 46'4, 475. 686DECISIONSOF NATIONALLABOR RELATIONS BOARD3.By interfering with, restraining,and coercing William Scott in the exercise ofrights guaranteed in Section 7 of the Act,Respondent Company has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) ofthe Act.4.By causing Respondent Company to discriminate against William Scott inviolation of Section 8 (a) (3) of the Act, Respondent Union has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (b) (2) of theAct.5.By restraining and coercing William Scott in the exercise of the rights guaran-teed in Section 7 of the Act,Respondent Union has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (b) (1) (A) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Anheuser-Busch,Inc.andInternationalUnion of United Brew-ery, Flour, Cereal, Soft Drink and Distillery Workers of Amer-ica, CIO, and Its Local 187.Case No. 14-CA-1190.May 10, 19-55DECISION AND ORDEROn September 23, 1954, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices in violation of Section 8 (a) (5) and (1) of the Actand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.The Trial Examiner further found that the Re-spondent had not violated Section 8 (a) (3) and (1) of the Act, asalleged in the complaint, and recommended that the complaint be dis-missed with respect to those allegations.Thereafter the Respondent,the Charging Party, herein called Local 187, and Brewers and MaltersLocal No. 6, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, AFL, hereincalled Local 6,1 filed exceptions to the Intermediate Report and sup-porting briefs.The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and briefs, and the entire record in the caseand hereby adopts the findings, conclusions, and recommendations ofthe Trial Examiner, with the following additions and modifications.1.On June 24, 1953, the Board certified Local 187 and Local 6, re-spectively, as the exclusive bargaining representatives in two separateunits.The first unit covered substantially all of the production andmaintenance employees in the Bevo building, including all of the'Local G, iihich w.is not served with notice of. and did not participate in, the heating,was permitted limited intervention for thepurpose of filing exceptions and a brief.112 NLRB No. 91.